Epperson, C.
Upon rehearing and further consideration of this case, I am convinced that a part of our former opinion, ante, p. 112, is wrong. This is an action to redeem from a *120mortgage upon land, owned by plaintiff’s husband and occupied as a homestead. The land had been purchased at judicial sale by the defendant Southwick, who owned and foreclosed the mortgage. The sale had been confirmed and a deed issued to the purchaser. Plaintiff’s alleged cause of action arose prior to the foreclosure. It is apparent that to recover she must prove that she had not been served with summons and had not appeared in the foreclosure case. The evidence bearing upon this question consisted of the sheriff’s return of the summons showing personal service and his own testimony in support thereof. The-plaintiff, her husband, and sister, who were present at the time of the service of the papers, testified that she was served only with notice of the application for the appointment of a receiver, and was not served with summons. At the same time and in the presence of the plaintiff all witnesses agree that both notice and summons were served upon the plaintiff’s husband.
The error in our former opinion is the application to this case of the rule announced in the first paragraph of the syllabus. Similar evidence was held in Wilson v. Shipman, 34 Neb. 573, insufficient to impeach the officer’s return to a court of inferior jurisdiction. The sheriff went to the home of the parties for the express purpose of serving the summons and the notice of the application for a receiver upon the plaintiff herein and her husband. It seems improbable that he would serve upon, the plaintiff only the notice of the application for receiver and make his return showing the service of the summons upon her. He had the opportunity to serve it. In the summons, both the husband and wife were named as defendants. We fear that it would be a dangerous precedent to adhere to a rule which would permit an officer’s return to be superseded by such evidence as this. It would offer an opportunity for the practice of fraud and perjury, and the due administration of justice might be considerably hampered by dishonest litigants, who, after making no response to the process of the court, would appear collaterally and defeat *121the officer’s return. However, we do not charge such mo-' tives to the plaintiff, but the circumstances in this cas.e strongly corroborate the sheriff’s return. Although the lower court found that the summons in the foreclosure suit was not served upon the jdaintiff herein, we are now convinced that the evidence in support of such finding is not clear and convincing. Again, it appears from the testimony of the plaintiff that at the time .of the service of the summons and the notice that she saw and read the summons served upon her husband. She had received notice of the application for the appointment of a receiver in the same case. Thus, it appears that she received, directly from the process of the court, actual notice of the pend-ency of the suit. The facts relied upon by the plaintiff herein should have been pleaded as a defense to the foreclosure suit, or would have entitled her to appear therein and enforce her rights to redeem. She should have made use of that opportunity.
We therefore recommend that the former opinion be modified, as suggested, and that the judgment of the district court be wholly affirmed.
Duffie and Good, GO., concur.
By the Court: For the reasons above given, the former opinion in this case is modified, as suggested, and the judgment of the district court is affirmed.
Judgment accordingly.